         Case 3:20-cv-01862-SB           Document 18        Filed 09/21/21      Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



NAUDIA E. NOLEN,                                              Case No.: 3:20-cv-01862-SB

                       Plaintiff,
                                                                ORDER FOR EAJA FEES
       V.



COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.


       Based upon the Stipulation of the parties, the Equal Access to Justice Act (EAJA), 28

U.S.C. § 2412, and 28 U.S.C. § 1920, it is hereby ordered that EAJA attorney's fees of $4,945.16

and costs in the amount of $0.00, for a total of $4,945.16, shall be awarded to Plaintiff pursuant

to Astrue v. Ratliff, 560 U.S. 586 (2010).

       If it is determined that Plaintiffs EAJA fees and costs are not subject to any offset

allowed under the Department of the Treasury's Offset Program, then the check for EAJA fees

and costs shall be made payable to attorney Robyn M. Rebers, based upon Plaintiffs assignment

of these amounts to her attorney. If it is determined that Plaintiff has debt subject to the Treasury

Offset Program, then the check for the remaining funds after offset of the debt shall be made

payable to Plaintiff. Any check for EAJA fees shall be mailed to Plaintiffs counsel, Robyn

Rebers, at P.O. Box 3530, Wilsonville, Oregon 97070.




Page 1 - Order for EAJA Fees                                                     3:20-cv-0 1862-SB
        Case 3:20-cv-01862-SB      Document 18      Filed 09/21/21   Page 2 of 2




      IT IS SO ORDERED.


      DATED this 21st day of September, 2021.


                                                HON. STACIE F. BECKERMAN
                                                United States Magistrate Judge




Presented by:
Robyn M. Rebers OSB# 034309
Attorney for Plaintiff
PO Box 3530
Wilsonville, OR 97070
Tel: 503-871-8890
Fax: 888-398-8793
robyn@reberslaw.com




Page 2 - Order for EAJA Fees                                           3 :20-cv-0 1862-SB
